Andrews, J.
The question whether a corporation examined through one of its officers, pursuant to sections 2441 and 2442 of the Code, can be compelled to produce its books and papers upon such examination, does not appear to have been passed upon by the appellate courts. There are several special term decisions, however, holding that such production can be compelled. Holmes v. Stietz, 6 Civil Proc. R. 362; Semmes v. Noel, Daily Reg. March 30, 1886; Pendergast v. Dempsey, April 6, 1886. Upon the authority of these cases, the motion to vacate the order will be denied.